2022 IL App (1st) 210722-U

                                                                                FIFTH DIVISION
                                                                           Order filed June 3, 2022
                                           No. 1-21-0722

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                              IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the
                                                               )   Circuit Court of
          Plaintiff-Appellee,                                  )   Cook County.
                                                               )
     v.                                                        )   No 11 CR 17786
                                                               )
 RICKY SCHOEN,                                                 )   Honorable,
                                                               )   Kerry M. Kennedy,
          Defendant-Appellant.                                 )   Judge, presiding.



          JUSTICE HOFFMAN delivered the judgment of the court.
          Presiding Justice Delort and Justice Cunningham concurred in the judgment.

                                             ORDER

¶1     Held: We reversed the circuit court’s second stage dismissal of the defendant’s
             postconviction petition and remanded the matter for third stage proceedings where
             the petition made a substantial showing of actual innocence based on newly
             discovered evidence and ineffective assistance of trial counsel based on failure to
             investigate available evidence.

¶2     The defendant, Ricky Schoen, appeals from the order of the circuit court granting the

State’s motion to dismiss his postconviction petition at the second stage of the proceedings. On

appeal, the defendant contends that the circuit court erred because his petition made a substantial

showing on two claims: (1) a claim of actual innocence based on newly discovered evidence, and
No. 1-21-0722


(2) a claim of ineffective assistance of trial counsel based on failure to investigate and call

witnesses to impeach the State’s motive witness. For the reasons that follow, we reverse and

remand the matter to the circuit court for further proceedings.

¶3     Following a bench trial, the defendant was found guilty of first-degree murder (720 ILCS

5/9-1(a)(3) (West 2010)) and sentenced to 50 years’ imprisonment. The facts of this case are fully

set forth in our order disposing of the defendant’s direct appeal. People v. Schoen, 2017 IL App

(1st) 143693-U. We set forth those facts necessary for an understanding of this appeal.

¶4     In 2010, there was an ongoing conflict between two rival street gangs, the Almighty Saints

and the Latin Kings. In May 2010, a member of the Almighty Saints was shot. On May 25, 2010,

a red Ford Explorer (also referred to herein as SUV) drove past a liquor store in Summit, Illinois.

A passenger in the SUV fired at two men, Daniel Reynoso, a Latin King, and Oscar Solarzano,

who was not affiliated with either gang. Reynoso was not struck, but two bullets struck Solarzano

and he died.

¶5     A police officer heard information regarding the shooting and began looking for a red Ford

Explorer. He found an SUV matching the description headed north near the shooting scene and

attempted to stop the vehicle. The vehicle continued driving and did not stop at stop signs along

the way. Eventually the vehicle stopped on the 5200 block of Neva Avenue in Chicago. The driver

and two passengers exited the vehicle. The driver ran northwest, and the passengers ran east. The

officer chased the passengers and was able to apprehend one of them, later identified as Gustavo

Garcia. A second suspect identified as Matt LaMotte was apprehended after he was seen running

and jumping into a pickup truck. The driver was not apprehended. At trial, the parties stipulated

that that the red Ford was owned by David Wheeler.



                                               -2-
No. 1-21-0722


¶6     According to the State’s theory of the case, the defendant was the driver of the red Ford.

The State supported its theory with the testimony of the defendant’s brother, David Wheeler. At

the defendant’s trial, Wheeler testified that, in May 2010, the defendant had just gotten out of jail

and was living with him in Joliet. He helped the defendant get a phone, found him a job working

in maintenance at the apartment complex where they lived, and bought him some clothes. Wheeler

testified that the defendant was a member of the Almighty Saints and had tattoos on his arms and

face reflecting his membership. Wheeler owned the red Ford SUV and the defendant had ridden

in the SUV numerous times.

¶7     Wheeler further testified that, on May 25, 2010, he worked until approximately 7 p.m.

When he got back to his apartment, the defendant was there “cleaning up” after work. The

defendant planned to go out that night. Wheeler advised the defendant not to go out, but he did not

listen and left. Wheeler showered, ate, and went to sleep early. Between 10:30 and 11 p.m., the

defendant called Wheeler and told him to report his SUV as stolen. According to Wheeler, the

defendant sounded “very panicked, frantic, out of breath.” Wheeler testified he looked out a

window and saw that his SUV was not in his assigned space. He called the Joliet police and

reported his vehicle as stolen. The Joliet police took Wheeler’s information and told him an officer

would meet him to take a report. Wheeler stated that he called the defendant and told him that he

had made a report and was expecting an officer. The defendant told him to make the report and

call him back when it was done.

¶8     Wheeler testified that a police officer met him outside his apartment and took information

about the SUV. The officer asked Wheeler to go back to his apartment and look for his keys to the




                                                -3-
No. 1-21-0722


vehicle. Wheeler looked for his keys and discovered that they were not where he left them. He told

this to the officer. The officer completed the report, and Wheeler went back to his apartment.

¶9     According to Wheeler, after he got back to his apartment, the defendant called him, and

told him “some vague details” about borrowing his truck and hoping to have it back before he

woke up. The defendant said that he was out with some friends and another vehicle pulled up next

to him, words were exchanged, he shot someone, and had to leave Wheeler’s SUV.

¶ 10   Wheeler added that, at approximately 3 a.m., police officers came to his apartment and

took him to the police station in Bedford Park. Wheeler said he “stuck with” his story about his

SUV being stolen. Wheeler admitted that, when he did so, he was lying. The police gave Wheeler

a ride back to his apartment. While driving back, the defendant called Wheeler. The police asked

Wheeler not to tell the defendant he was with them and find out where the defendant was located.

Wheeler told the defendant, he was in a cab riding home to his apartment, but the defendant would

not tell him where he was. Wheeler returned to his apartment.

¶ 11   Wheeler testified that, a day or two later, the defendant returned to the apartment, gathered

some clothing, and left. Wheeler added he has not seen the defendant since then. Wheeler stated

that, in June 2011, the police came to his apartment a second time and took him to the police station

to answer questions, and he “came clean.”

¶ 12   Edwin Rolnicki testified that he was member of the Almighty Saints in May 2010. The

defendant, LaMotte, and Garcia were also members of the gang. In May 2010, another member of

the gang, Michael Gallardo was shot. Another member’s brother was also shot. After the shootings,

the defendant called a meeting of the gang at LaMotte’s house. According to Rolnicki, the

defendant was upset about the shootings and said something needed to be done about it. He said



                                                -4-
No. 1-21-0722


that a Latin King had to die. A gang member known as “Blue” or Gary confronted the defendant,

and the defendant punched him in the mouth.

¶ 13   The State also supported its theory of the case with forensic evidence. Forensic

investigators recovered a black hairnet in the SUV that had a DNA profile from which the

defendant could not be excluded. Forensic investigators also discovered finger and palm prints

matching the defendant on the driver’s side door handle and driver’s side mirror on the SUV. A

special agent with the Federal Bureau of Investigation (FBI) testified regarding forensic cell-site

analysis. The analysis showed that, at the relevant time, a cellular phone associated with the

defendant was used in the “general vicinity” of the murder and then moved north.

¶ 14   After the State rested, the defendant did not testify or present any evidence. Following

closing arguments by the parties, the trial court found the defendant guilty of first degree murder

and subsequently sentenced the defendant to fifty years’ imprisonment. The defendant appealed

and this court affirmed his conviction and sentence. Schoen, 2017 IL App (1st) 143693-U.

¶ 15   On December 22, 2017, the defendant filed a petition for postconviction relief. The petition

argued that the defendant was actually innocent and that he was denied the effective assistance of

counsel.

¶ 16   The defendant supported his actual innocence claim with the affidavit of LaMotte who

averred that, on the night of the murder, the defendant was at his (LaMotte’s) home. Garcia asked

the defendant for a ride home, but the defendant was drunk and declined. LaMotte averred that,

instead, Joaquin Rocha offered to give Garcia a ride home in the defendant’s brother’s SUV. Rocha

drove and LaMotte and Garcia were passengers. As they were driving to Garcia’s home, LaMotte

heard a man on a bicycle say “what’s up,” then he heard gunshots. Following the gunshots, Garcia



                                               -5-
No. 1-21-0722


pulled out a handgun and began firing “aimlessly.” They drove a short distance. LaMotte was still

hearing gunshots, and Garcia stuck his arm out the window and fired one more shot. LaMotte

further averred that Rocha drove away, spotted a police car, and began driving faster. Eventually,

Rocha stopped the SUV, and all three ran.

¶ 17   The defendant also supported his actual innocence claim with the affidavit of Rachel

Bottari, his girlfriend. She averred that, after speaking with family members, she called Wheeler

and spoke with him. According to Bottari, Wheeler told her that he lied during the defendant’s

trial, and that he does not know what happened on the night of the murder. Bottari averred that

Wheeler said he lied because the police threatened to charge him with the murder. Bottari also

averred:

                  “Although I was [sic] did not personally speak to Ricky's trial attorney, I know from

       Ricky, that he told his trial attorney about a couple of people that had information about

       his case. Ricky told his attorney about Jennifer and Gary Schweig ("Blue"), who could

       testify about why Ricky and Gary fought at the party at the [sic] LaMotte’s house a few

       weeks before the shooting.”

¶ 18   The defendant also argued that he was denied the effective assistance of counsel when trial

counsel failed to investigate and call as witnesses Gary 1 and Jennifer Schweig. The defendant

supported his claim with affidavits from Gary and Jennifer. Each averred that they were at a party

with the defendant on May 17, 2010, and that Gary and the defendant fought during the party.

However, they both averred that the fight was about the defendant drinking and using marijuana

and that Gary confronted him because he was concerned he would violate his parole.


       1
           Gary is also spelled as Garry at various points in the record.

                                                     -6-
No. 1-21-0722


¶ 19   On February 27, 2020, the defendant filed an amended petition for postconviction relief.

Along with other arguments, the amened petition repeated the allegations regarding actual

innocence and the claim of ineffective assistance of counsel. The amended petition argued that

trial counsel should have discovered the Schweigs’ testimony stating:

       “Had counsel conducted reasonable investigations he would asked his client who was

       present at the party, who was ‘Blue,’ and he would have interviewed those people because

       he was on notice that the party was relevant to the State's case.”

¶ 20   On August 7, 2020, the State moved to dismiss the defendant’s postconviction petition.

The defendant filed a response, and the State filed a reply. The circuit court held that there was no

substantial showing of a constitutional violation and granted the State’s motion. This appeal

follows.

¶ 21   The Act provides a procedure whereby a person in the penitentiary may assert that his

conviction was the result of a violation of the federal or state constitution. 725 ILCS 5/122-1 et

seq. (West 2020); see also People v, Ruddock, 2022 IL App (1st) 173023, ¶ 44. Proceedings under

the Act are a collateral attack on a final judgment; they are not a substitute for a direct appeal.

People v. Edwards, 2012 IL 111711, ¶ 21. Proceedings under the Act have three stages. Ruddock,

2022 IL App (1st) 173023, ¶ 44. If a postconviction petition survives summary dismissal at stage

one and is not dismissed on the State’s motion at stage two, the circuit court conducts a stage-three

evidentiary hearing. Id.

¶ 22   At the second stage the circuit court does not engage in fact-finding or credibility

determinations. People v. Dupree, 2018 IL 122307, ¶ 29. Such determinations are made at the

evidentiary hearing stage. Id. Any allegations not affirmatively refuted by the record are taken as


                                                -7-
No. 1-21-0722


true. Id. “Thus, the substantial showing of a constitutional violation that must be made at

the second stage is ‘a measure of the legal sufficiency of the petition's well-pled allegations of a

constitutional violation, which if proven at an evidentiary hearing, would entitle petitioner to

relief.’ ” Id. (quoting People v. Domagala, 2013 IL 113688, ¶35). We review a second-stage

dismissal de novo. Id.

¶ 23   For his first assignment of error, the defendant contends that the circuit court erred when it

held that the defendant’s postconviction petition did not make a substantial showing of actual

innocence.

¶ 24   “To establish a claim of actual innocence, the supporting evidence must be (1) newly

discovered, (2) material and not cumulative, and (3) of such conclusive character that it would

probably change the result on retrial.” People v. Robinson, 2020 IL 123849, ¶ 47. Evidence is

newly discovered if it was discovered after trial and the petitioner could not have discovered it

earlier through the exercise of due diligence. Id. Material evidence is evidence that is relevant and

probative of the petitioner's innocence. Evidence is noncumulative if it adds to the information that

the fact finder heard at trial. Id. Evidence has a conclusive character if, when considered along

with the trial evidence, it would probably lead to a different result. Id. The final element, the

conclusive character, is the most important. Id. (citing People v. Washington, 171 Ill. 475, 489

(1996)). “To this end, ‘all well pleaded facts that are not positively rebutted by the record are taken

as true.’ ” People v. Simms, 2021 IL App (1st) 161067-B, ¶ 21 (quoting People v. Harper, 2013

IL App (1st) 102181, ¶ 38).

¶ 25   Initially, we note that LaMotte’s affidavit must be treated as new evidence, because he was

a codefendant who had a right to avoid self-incrimination as guaranteed by the fifth amendment



                                                 -8-
No. 1-21-0722


of the United States Constitution (U.S. Const., amend. V) and no amount of diligence could have

forced him to testify unless he chose to. See Simms, 2021 IL App (1st) 161067-B, ¶ 23. We also

find that the affidavit constitutes newly discovered evidence. It was obtained after trial and there

is no indication in the record that the defendant could have obtained it earlier. See Robinson, 2020

IL 123849, ¶ 47. Here, as in Simms, the affidavit is material and noncumulative. See Simms, 2021

IL App (1st) 161067-B, ¶ 23. The allegation that the defendant was not driving is relevant to the

issue of his guilt, and it is not cumulative because no one testified at trial that he was not in the

SUV at the time of the shooting.

¶ 26   We turn next to the question of whether the affidavits are so conclusive they would

probably change the result on retrial. We cannot conclude that the trial court would have convicted

the defendant if it had been presented with credible testimony that the defendant was not in the

SUV at the time of the shooting. The State counters arguing that we need not accept the affidavit

as true because it is positively rebutted by the record. See People v. Sanders, 2016 IL 118123,

¶ 42. We disagree.

¶ 27   The State argues that the affidavit is rebutted by Wheeler’s testimony that the defendant

admitted being in the SUV at the time of the shooting and actually firing a weapon. First, we note

that Robinson informs us that evidence is not affirmatively rebutted simply because it conflicts

with the evidence presented at trial. Robinson, 2020 IL 118123, ¶ 57. Although Wheeler testified

that the defendant admitted to being in the SUV, LaMotte’s affidavit directly rebutted that claim.

Which version of events the trial court would accept on retrial is entirely a matter of credibility

and credibility determinations are inappropriate prior to a third-stage evidentiary hearing. See id.

¶ 61. Moreover, the defendant also presented the affidavit of Bottari, in which she averred that



                                                -9-
No. 1-21-0722


Wheeler admitted lying during the defendant’s trial. Again, we note that the question of whether

Bottari or Wheeler is more credible is reserved for a third-stage hearing.

¶ 28   Finally, the State argues that the forensic cell-site evidence corroborated the defendant’s

presence near the scene of the murder and the motive evidence supported his identity as one of the

people involved. We simply note that cell-site evidence could only place the defendant’s phone

within the “general vicinity” of the crime. Furthermore, although the motive evidence supports the

State’s theory of the case, it does not directly rebut the allegations in LaMotte’s affidavit.

Therefore, we conclude that the defendant’s amended petition made a substantial showing of a

claim of actual innocence, and that claim should proceed to a third-stage evidentiary hearing.

¶ 29   For his second assignment of error the defendant contends that his trial counsel was

ineffective because he failed to investigate and present the Schweigs as witnesses to refute

Rolnicki’s testimony about the gang meeting.

¶ 30   When, as in this case, a defendant alleges ineffective assistance of counsel, we apply the

two-prong test articulated by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984).

People v. Velasco, 2018 IL App (1st) 161683, ¶ 138. A defendant must establish that (1) trial

counsel’s representation fell below an objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel’s errors, the result of the trial would have been

different. People v. Enis, 194 Ill. 2d 361, 376 (2000) (citing Strickland, 466 U.S. at 694); see also

Domagala, 2013 IL 113688, ¶ 36. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome, namely, that counsel's deficient performance rendered the

result of the trial unreliable or the proceeding fundamentally unfair.” Enis¸ 194 Ill. 2d at 376. A

defendant must also overcome the strong presumption that any challenged action or inaction may



                                               - 10 -
No. 1-21-0722


have been the product of trial strategy. People v. Dupree, 2018 IL 122307, ¶ 44. The failure to

satisfy either prong of the Strickland test is fatal to a defendant’s claim. Enis¸ 194 Ill. 2d at 377.

¶ 31   Decisions regarding what evidence to present and which witnesses to call are matters of

trial strategy. People v. Williams, 2017 IL App (1st) 152021, ¶ 38. Counsel, however, has a duty

to make reasonable investigations or to make a reasonable decision that an investigation into a

particular source of evidence is unnecessary. Id. (citing People v. Pecoraro, 175 Ill. 2d 294, 324-

25 (1997)). If an attorney has made a thorough investigation of the law and facts, then his or her

strategic choices are “virtually unchallengeable.” People v. Towns¸ 182 Ill. 2d 491, 514 (1998).

¶ 32   Here, Bottari’s affidavit averred that the defendant told trial counsel that Gary and Jennifer

were present at the alleged gang meeting and would have testified that the fight was not about gang

retaliation. If this evidence had been presented and found credible by the trial court, it would have

refuted Rolnicki’s testimony that the defendant fought Gary because he was angry and wanted to

retaliate against Latin Kings. The record contains no strategic reason for failing to present such

testimony. Therefore, we cannot conclude that the failure to investigate and present their testimony

was a matter of trial strategy.

¶ 33   The State argues that we should presume that this was a product of sound trial strategy and

notes that trial counsel challenged Rolnicki’s credibility by cross-examination and arguing that his

testimony was uncorroborated. However, there is nothing in this strategy that would have been

inconsistent with investigating and presenting the testimony of Gary and Jennifer.

¶ 34   The State further argues that the defendant’s claims regarding the failure to use the

proposed testimony of Gary and Jennifer did not make a substantial showing of prejudice.

However, motive evidence was a key component of the State’s case against the defendant. If Gary



                                                 - 11 -
No. 1-21-0722


and Jennifer had testified, their testimony would have undermined the motive element of the case.

Even testimony that would have indirectly supported a defendant's theory of the case can support

a finding of ineffective assistance for failure to investigate and present a witness. See People v.

Willingham, 2020 IL App (1st) 162250, ¶ 56 (holding that the failure to present evidence that gang

members were armed would have indirectly supported the defendant’s self-defense claim).

Therefore, we conclude that the circuit court erred when it held that the defendant’s ineffective

assistance of counsel claim based on the failure to investigate Gary and Jennifer’s testimony did

not make a substantial showing of constitutional violation.

¶ 35   For the foregoing reasons, we reverse the order of the circuit court of Cook County

dismissing the defendant’s postconviction at the second stage and remand the matter for further

proceedings on the defendant’s claims of actual innocence and ineffective assistance of counsel.

¶ 36   Reversed and remanded with directions.




                                              - 12 -